Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered July 18, 1986, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a gun and a statement made by him to the police.
Ordered that the judgment is affirmed.
We do not agree with the defendant’s contention that the arresting officer’s testimony at the suppression hearing was patently tailored to establish probable cause for the arrest (see, People v Africk, 107 AD2d 700). Therefore, we refuse to disturb the hearing court’s finding of credibility and its deter*764mination that there existed a reasonable suspicion to stop the defendant, which stop then ripened, during the course of the events, into probable cause to arrest (see, People v De Bour, 40 NY2d 210).
We have considered the defendant’s remaining contention and find it to be without merit. Bracken, J. P., Lawrence, Rubin and Kooper, JJ., concur.